Citation Nr: 1121630	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, claimed as depression/anxiety.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran has verified active duty service from July 1972 to February 1974 and from August 1980 to April 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

For reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must remand the claim for service connection for additional development action.

The record reflects that the Veteran was previously represented by the Disabled American Veterans (DAV), as reflected in a December 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In February 2010, he filed a VA Form 21-22 appointing the Connecticut Disabled American Veterans (CTDAV) as his representative.  Apparently, however, this form was not forwarded to the Board, and after the Board received a letter from the CTDAV in April 2010 requesting access to the Veteran's claims file, there was some confusion as to who was representing the Veteran in the current claim.  A letter was sent to the Veteran in early July 2010 requesting clarification, and he forwarded the above mentioned VA Form 21-22 requesting a change in representation from DAV to CTDVA.  The Board recognizes this change in representation.  However, the CTDAV has not been provided the requested access to the Veteran's claims file in order to submit an argument on his behalf regarding his claim before the Board.  

Accordingly, the case is REMANDED for the following action:

1.  As the Board has recognized the CTDAV as the Veteran's representative, that organization/representative should be afforded the opportunity to review the claims file and present written argument on the Veteran's behalf.

2.  The AMC/RO should contact the Veteran to determine if he has any additional evidence to submit in support of his claim, and if so, such evidence should be obtained.  If additional evidence is received, review of the claim and readjudication should be accomplished, in accordance with applicable procedures.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

